Citation Nr: 1203466	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO. 09-48 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for cervical arthritis with radicular symptoms.

2. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to July 1954. His awards and decorations include the Combat Infantryman Badge for his period of active service in Korea.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a December 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

At his December 2011 Board hearing, the Veteran testified that a Kaiser Permanente doctor told him that he had tinnitus that could have been caused by exposure to combat mortar fire (as noted, he was awarded the Combat Infantryman Badge) in Korea or by the blow to his head in Korea. The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records have been lost or destroyed, and sick reports are not available from his unit for the months of October and November 1953, during the time of a claimed injury to his head and neck in which a large wooden post fell on his head. He is service-connected for a scar of the head as a result of a claimed in-service head injury. However, service connection for further residuals of the claimed head injury, including cervical spine disability and headaches, has been finally denied by VA at the local level on multiple occasions in the past.

Particularly in cases where, as here, the Veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the Veteran in development of his claim, to include identifying for the Veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Veteran has been provided notice of VA's expanded duty to assist and has submitted buddy statements in the past to corroborate the in-service injury to his head. However, as will be discussed in more detail directly below, there are additional avenues of VA assistance that might help to further substantiate his claims.

At a Board videoconference hearing in December 2011, the Veteran submitted a DVD of recent imaging of the Veteran's cervical spine, conducted through Kaiser Permanente. The notation on the disc includes the words "C-spine (Injury)."  At the hearing it appeared that the Veteran's daughter may have obtained the disc for the Veteran. Unfortunately, the disc was damaged, apparently during transport to the Board. It is bent and warped on the right side and cannot be read in a computer disc drive. The Veteran must be provided an opportunity to provide a non-damaged copy of the disc to the RO. If the disc is received the RO will forward the claims file and a disc to a VA radiologist, who will review the disc and report on the relevant findings, including whether the image reveals pathology more consistent with an injury to the neck as opposed to progressive degenerative disc disease in the absence of trauma. See 38 U.S.C.A. § 5103A.

The Veteran asserted at his December 2011 Board hearing that he was placed on restricted or no duty for sixteen days after his in-service head injury. See December 2011 Board hearing transcript, page 4. The RO must seek his complete Official Military Personnel File, as such files will on occasion contain performance evaluations that will mention injuries relevant to performance and may additionally contain injury profiles or copies of periodic or discharge examination reports. These types of materials may help to corroborate the nature and severity of the Veteran's claimed in-service injury. See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, on remand the Veteran must be provided the opportunity to provide or identify any additional relevant records of private or VA treatment that are potentially available but have not been previously received into his VA claims file. If such records are identified, the RO must assist him in providing them to VA. See 38 U.S.C.A. § 5103A(a)-(c).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Contact all necessary sources, including the Veteran, his daughter, and Kaiser Permanente, as appropriate, to obtain a new DVD of X-ray or other imaging of the Veteran's cervical spine conducted on December 28, 2010, through Kaiser Permanente. At the Veteran's Board hearing it appeared that the Veteran's daughter had obtained the disc for him. The disc submitted at the Veteran's December 2011 Board hearing is damaged and cannot be read in a computer drive. The disc includes the notation "C-Spine (Injury)." 

2. If a replacement Kaiser Permanente DVD of imaging of the cervical spine conducted on December 28, 2010, is received, the RO must forward the DVD to a VA radiologist, with the claims file.

(a) The VA radiologist must report any pathology indicated in the imaging contained on the DVD.

(b) The VA radiologist must indicate whether the pathology seen is more consistent with normal progressive degenerative disc disease or with an old injury to the cervical spine.

3. Request the Veteran to identify all records of VA and non-VA health care providers who have recently or in the past treated him for headaches, neck pain, or other claimed residuals of his in-service head injury, which may be available but have not been received into his VA claims file.
 
(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies, provided that the records are potentially available and relevant to the Veteran's claim. 

(b) The records sought must include any records of treatment associated with  December 28, 2010, imagining of his cervical spine through Kaiser Permanente.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

4. Seek to obtain the Veteran's COMPLETE Official Military Personnel File. If the file is obtained, thoroughly review the file for information that may corroborate the nature and severity of the Veteran's claimed in-service head injury.

5. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

